 


110 HRES 768 EH: Honoring the life of Thomas 
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 768 
In the House of Representatives, U. S.,

December 11, 2007
 
RESOLUTION 
Honoring the life of Thomas Tommy Makem. 
 
 
Whereas Thomas “Tommy” Makem was born on November 4, 1932 in Keady, County Armagh, in Northern Ireland; 
Whereas Thomas Makem emigrated from Ireland to Dover, New Hampshire in 1955, after having won the All-Ireland Championship in acting, to pursue a career in acting and carrying with him only a makeshift suitcase, a pair of bagpipes, and proof of his health; 
Whereas in 1956 Thomas Makem joined the Clancy Brothers, all of whom had immigrated to the United States from Ireland, and began performing musically together as The Clancy Brothers and Tommy Makem and were signed by Columbia Records; 
Whereas in 1961 Thomas Makem performed at the Newport Folk Festival and, along with Joan Baez, was named as the most promising newcomer; 
Whereas in 1963 the Clancy Brothers and Tommy Makem performed at the White House at the request of President John F. Kennedy; 
Whereas the Clancy Brothers and Tommy Makem continued to perform and record music together, performing in venues such as Carnegie Hall and on programs including The Ed Sullivan Show and The Tonight Show until 1969 when Thomas Makem left the band amicably to pursue a solo career; 
Whereas in 1975 Thomas Makem again joined with Liam Clancy and the duo performed together until 1988, including a Clancy Brothers and Tommy Makem reunion at the Lincoln Center in New York City, New York; 
Whereas in 1997 Thomas Makem wrote a book, Tommy Makem's Secret Ireland, and in 1999 premiered his own one-man theatre show, Invasions and Legacies, in New York, and established the Tommy Makem International Festival of Song in South Armagh, Ireland in 2000; 
Whereas throughout his performing career Thomas Makem was highly regarded as an exceptional musician by both his colleagues and the public and received many awards and honors including the World Folk Music Association's Lifetime Achievement Award in 1999 and honorary doctorates from the University of New Hampshire in 1998, the University of Limerick in 2001, and the University of Ulster in 2007; and 
Whereas Thomas Makem died on Wednesday, August 1, 2007 in Dover, New Hampshire and will now be remembered as a dedicated husband, father, and grandfather and as one of the greatest Irish-Americans of the 20th Century: Now, therefore, be it  
 
That the House of Representatives honors the life of Thomas “Tommy” Makem, and his accomplishments as a musician, composer and performer. 
 
Lorraine C. Miller,Clerk.
